Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 1 of 36. PagelD #: 17

IN THE MATTER OF ARBITRATION
BETWEEN

AT&T MIDWEST

AND

COMMUNICATION WORKERS OF
AMERICA, LOCAL UNION 4340

 

MARVIN HILL
ARBITRATOR

(MSG) DANIEL J. FORTNEY
GRIEVANT

ISSUE: DISCHARGE
HEARING DATE: NOVEMBER 12

(MOVED TO NOVEMBER 17, 2020)
CLEVELAND, OHIO

APPEARANCES

For the Employer:

Littler & Mendelson, P.C., by
Steven J. Sperra, Esq.

Oswald Center, 20" Floor
1100 Superior Avenue East
Cleveland, Ohio 44114

ssterra@littler.com

 

For the CWA:

David Passalacqua

1400 East Schaaf Road
Brooklyn Heights, Ohio 44131-1322
david4340/@ameritech.net

 

I. BACKGROUND, FACTS AND STATEMENT OF JURISDICTION

Most, but not all, of the essential facts giving rise to this arbitration are not in dispute.

In anutshell, Mr. Daniel J. Fortney, the Grievant in this case, was dismissed from
employment with AT&T as a result of an accident while driving a company vehicle that resulted
in the death of a 22-month old child, J. who was in a stroller when he was
struck by a commercial vehicle (a bucket truck) operated by Mr. Fortney. Significantly, there
was no evidence of distracted driving (either via text or phone or iPad), or drugs or alcohol
playing any role in the accident that led to the death of the infant (UX 13 at 22). While the
Grievant was initially charged with one count of vehicular manslaughter, a misdemeanor
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 2 of 36. PagelD #: 18

of the second degree in violation of O.R.C. 2903.06 (A)(4), ' he eventually plead to a lesser,
non-criminal traffic offense, and eventually served 60 days in jail. In the opinion of the
Grievant’s personal legal counsel, this means that in the opinion of the prosecutor for the City of
Cleveland, the Grievant’s act was not intentional or reckless, but simple negligence, the lowest
form of legal culpability under the rules that govern criminal cases in Ohio. (UX 13 at 23).

It is of special importance in the resolution of this grievance that it was confirmed in
discovery in both the civil and criminal cases that Mr. Fortney was not operating a phone or
texting at the time of the accident, nor was he in any way chemically impaired (through alcohol
or any other means) while driving. Moreover, the Grievant was confirmed as traveling the speed
limit, 35 mph, via both GPS and accident reconstruction. The actual location of the accident,
which is in dispute, was on an inherently dangerous intersection, given the absence of crosswalks
and the traffic on the north bound section of the crosswalk (near a busy bus stop in Cleveland).

In the Union’s view: “Simply put, while resulting in the tragic loss of life of a young boy.
this was a traffic accident, in many ways the same as those that occur every day.” (JX 13 at 24).
It should not result in the Grievant’s discharge.

 

# The Ohio Revised Code at issue in relevant part reads as follow:

(A) No person, while operating or participating in the operation of a motor vehicle, motorcycle, snowmobile,
locomotive, watercraft, or aircraft shall cause the death of another or the unlawful termination of another’s
pregnancy in any of the following ways:

+ * *

(4) As the proximate result of committing a violation of any provisions of any section contained in Title XLV of
the Revised Code that is a minor misdemeanor or of a municipal ordinance that, regardless of the penalty set by
ordinance for the violation, is substantially equivalent to any provision of any section contained in Title XLV of
the Revised Code that is a minor misdemeanor O.R.C. 2903.04 Lexis 2020.

Had there been any evidence that Mr. Forney was speeding at the time of the accident, he would have been charged
under subsection (A)(3), which reads:

(3) In one of the following ways:

(a) Negligently;

(b) As the proximate result of committing, while operating in the operation ofamotor vehicle* * * aspeeding
offense* * *

Similarly, if he was found to have been texting or talking on the phone, he could have been charged with a violation of
subsection (A)(2) or (A)(3), which reads:

(2) in one of the following ways:

(a) Recklessly:

(b) As the proximate result of committing, while operating or participating in the operation of a motor vehicle
* * * a reckless operation offense * * *

Finally, had he been found to be under the influence, he would have been charged with a violation of subsection (A)(1)
See, UX 13 at 23.

Important to note that Mr. Fortney was never found, nor did he plead to, a criminal offense of any kind, What
is before me in this proceeding is a traffic accident, albeit tragic as it resulted in the death of a child.
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 3 of 36. PagelD #: 19

Noteworthy, at the time of the accident the civilian police officer at the scene did not
charge Mr. Fortney with any violations, and after an extensive on-site investigation Mr. Fortney
was released with no citations or actions. As a Senior NCO Mr. Fortney was aware of his
obligation to self-report and did so within less than 30 days at his next unit drill assembly to his
rating officer, the Company Commander, who immediately initiated a CCIR through his chain of
command.

Notwithstanding the accidental nature of this matter, AT&T discharged the Grievant on
November 25, 2019 (UX 1). The actual letter of suspension pending dismissal listed the reasons
for the Company’s actions as follows:

The purpose of this letter is to notify you that you are suspended pending dismissal for
violation of Code of Business Conduct, Tech Expectations, and Safety Preventable Motor
Vehicle Accident on September 25, 2017. Your suspension pending termination is
effective November 15, 2019.

A grievance was filed that same day, November 25, 2019 (UX 2). The Union requested
reinstatement and make-whole relief for Mr. Fortney.

Unable to resolve the matter in the lower stages of the grievance procedure, the matter
was moved to final and binding arbitration. An in-person hearing was held before the
undersigned Arbitrator at Littler Mendelson, PC, 1 100 Superior Avenue, 20" Floor, Cleveland,
Ohio, on November 17, 2020. The parties appeared through their representatives and entered
exhibits and testimony. Post-hearing Briefs were filed on January !1, 2021, and exchanged
through the offices of the arbitrator. The record was closed on that date.

II. ISSUE FOR RESOLUTION
The parties stipulated that the issue for resolution is whether the Grievant, Daniel
Fortney, was discharged for just cause and, if not, what shall be the remedy.

Ill. POSITION OF THE EMPLOYER

The position of the Company, as outlined in its opening statement and post-hearing
Brief, is summarized as follows:

The Company Had Just Cause to Terminate the Grievant’s Employment Based on the
Severity of his Motor Vehicle Accident (Brief for the Employer at 18-19).

Initially, the Company maintains it had just cause to terminate the Grievant’s
employment based on the severity of the accident, which resulted in a fatality and serious injuries

3
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 4 of 36. PagelD #: 20

to a second pedestrian (Brief at 18). A wealth of arbitral law — including a decision by Arbitrator
Daniel Brent in a case involving these same parties — plainly establish the arbitral principle that a
serious motor vehicle accident justifies immediate termination of employment, particularly
where, as here, it results in a fatality. Although the Union attempts to obfuscate the Company’s
just cause basis for termination through specious claims of “disparate treatment,” asserting the
Grievant “did nothing wrong,” and blaming the victims, the Union has presented no persuasive
evidence or arguments to mitigate the penalty of discharge, in AT&T’s view. The Grievant’s
inexcusable failure to explain the accident, coupled with the Union’s claim at hearing that his
criminal conviction was a “legal fiction,” further demonstrate a fundamental lack of
accountability that eviscerates any rational bases to reverse the Company’s discharge decision
(Brief at 18).

The Administration submits the Grievant’s criminal negligence * resulted in one of the
most severe accidents in the Company’s Midwest history — and only the second known accident
resulting in a pedestrian fatality in nearly two decades. The duty of trust owed by the Company
to the public includes a core commitment that employees entrusted to operate Company vehicles
in the public domain will do so in the safest manner possible to safeguard the public. Tragic as
this accident was, by operating his bucket truck in such a grossly negligent manner as to cause
the death of a 22-month old child and serious injuries to his mother, the Grievant violated the
most basic of his job responsibilities and forfeited his right to continued employment. Because
the Company had just cause to terminate the Grievant’s employment under both policy and
arbitral precedent, the grievance must be denied (Brief at 18-19).

The Just Cause Standard

Management points out that in another case involving an affiliated AT&T company, the
undersigned Arbitrator, in 2010, articulated the following just cause standard:

What is clear from reading arbitrators' decisions in the area of just cause is that any
determination of just cause requires two separate considerations: (1) Whether the
employee is guilty of misconduct, and (2) Assuming guilt, whether the discipline
imposed is a reasonable penalty under the circumstances of the case. The universal rule in
grievance arbitration is that the Employer must carry the burden of proof of just cause in
a discipline or discharge case (Unpublished Decision and Award, Illinois Bell Telephone
Co. and IBEW Local 2] (Devencia Discharge)(Hill, 2010), attached as Exhibit A in
Company’s Brief).

 

2 Again, there was no finding of criminal or gross negligence in the judicial forum, nor did the Grievant ever plead toa
criminal offense (more on this later). Contrary to management’s characterization (and conclusions), the Grievant's plea
agreement was just that — a plea agreement designed to bring finality to the matter. Discussed in this opinion, infra at 27-28, by
all accounts it was indeed a “legal fiction,” as articulated by Judge Sweeney, who presided over the case in the judicial forum.
Giving the absence of two prior (2) convictions (required for the code the Grievant entered a plea), the Judge’s characterization
of “legal fiction” is arguably appropriate.
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 5 of 36. PagelD # 21

Other arbitrators have defined the just cause standard as meaning “the employer did not
act arbitrarily, capriciously, discriminatorily, or make a decision not based on fact.” Atlantic
Richfield Co., 69 LA (BNA) 484, 487 (Sisk, 1977). Whether or not the Union or the arbitrator
would have acted differently is not at issue under a just cause standard, as long as the employer’s
action was not arbitrary or without basis in fact. Pepsi-Cola Bottlers of Akron, Inc., 87 LA
(BNA) 83, 88 (Morgan 1986), It is well settled that in cases of serious misconduct, the
appropriate penalty and granting of leniency lies within the company’s exclusive discretion.
Lenzing Fibers Corp., 105 LA (BNA) 423, 429 (1995). While the case is dated (1945),
Arbitrator Whitley P. McCoy is often cited for the principle that in cases of employee
misconduct meriting disciplinary action:

[I]t is primarily the function of management to decide upon the proper penalty. If
management acts in good faith upon a fair investigation and fixes a penalty not
inconsistent with that imposed in other like cases, an arbitrator should not disturb it. The
mere fact that management has imposed a somewhat different penalty or a somewhat
more severe penalty that the arbitrator would have, if he had the decision to make
originally, it is no justification for changing it. The minds of equally reasonable people
men differ. * * * Ifan arbitrator could substitute his judgment and discretion for the
judgment and discretion honestly exercised by management, then the functions of
management would have been abdicated, and unions would take every case to arbitration.
The result would be as intolerable to employees as to management. The only
circumstances under which a penalty imposed by management can be rightfully set aside
by an arbitrator are those where the discrimination, unfairness, or capricious and arbitrary
action are proved — in other words, where there has been abuse of discretion. Stockham
Pipe Fittings Co. & United Steelworkers of America (CIO), 1 LA (BNA) 160, 162
(March 28, 1945).

See, Brief for the Employer at 19-20.

AT& T submits an arbitrator should only set aside management’s penalty “where
discrimination, unfairness, or capricious and arbitrary actions are proved.” Kellogg Co., 28 LA
(BNA) 303, 308 (1957). Under these standards, the Company has met its burden to prove its just
cause basis to terminate the Grievant’s employment (Brief at 20).

A Serious Motor Vehicle Accident Resulting in a Fatality Constitutes Just Cause for
Termination (Brief at 20)

Asserting that arbitral case law firmly establishes the principle that a serious motor
vehicle accident may justify more severe discipline, including immediate termination,
particularly for a fatal accident, management argues it had just cause to terminate the Grievant’s
employment. See, AT&T Midwest and Communications Workers of America District 4 and
CWA Local 4340 (Discharge of Thomas Bryan). Although that case did not involve a fatal

5
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 6 of 36. PagelD #: 22

accident but a discharge for multiple minor accidents, Arbitrator Brent recognized the core legal
principles that govern Mr. Fortney’s case. Here, Arbitrator Brent explicitly recognized the duty
of trust the Company owes to the public to effectuate its operations in a safe and lawful manner:
“As a business entity whose employees drive hundreds of vehicles on public roads, the Company
has a valid business interest in protecting its employees and the general public from injury or
property damage caused by its employees.” To maintain that duty of trust, Arbitrator Brent
articulated the governing tenet: “Employers may also impose more severe discipline on
employees who are involved in major preventable accidents, especially where the employee's
gross negligence has been established as a factor in causing the accident.” Consistent with this
rationale, Arbitrator Brent further opined: “In addition, gross negligence resulting in a serious
accident may justify immediate termination of employment.”

This is not an abstract principle, argues management. Other arbitrators have likewise
found just cause to terminate an employee for a severe MVA, especially an accident resulting in
a death. See, Arbitrator Kravit’s decision in Jax Transit Management Corporation, 126 LA
(BNA) 955, 955 (Stanley Kravit 2009)(where the grievant’s employment was terminated for
operating a vehicle with gross negligence, bypassing its standard disciplinary steps for the same.
In finding just cause for discharge, Arbitrator Kravit reasoned that the accident was thoroughly
investigated and the grievant’s culpability was fully demonstrated by the record evidence and
investigative reports). See also, Greyhound Line, Inc., 2001 BNA LA Supp. 109177 (Duff
2001)(grievant bus driver, hit and killed a pedestrian at an intersection; grievant convicted of
reckless driving. Company terminated his employment pursuant to a zero tolerance preventable

4 eo

accident policy, despite the grievant’s “outstanding work record and thirty years of service.”).

 

Consistent with Jax Transit Management and Greyhound, many other arbitrators have
upheld the discharge of employees involved in serious MVAs. See Bi-State Development
Agency, 88-1 Arb. { 8216, 9 (Cipolla 1988) (upholding discharge where grievant’s bus was
struck by a train because “the Grievant failed to exercise due diligence in performing his duties
and that this failure constituted a serious driving deficiency on the part of the Grievant.”); Pierce
Transit, 1998 BNA LA Supp. 103243 (Prayzich 1998) (upholding discharge where grievant’s
gross negligence contributed to a serious MVA, as a “contrary ruling would be a disservice to all
concerned and run a risk of repetition, jeopardizing safety, and posing a potential danger to the
Grievant and the traveling public”); Labor Arbitration [Redacted], 2015 BNA LA Supp. 175188
(2015) (upholding discharge where grievant negligently wrecked a school bus into another
vehicle causing extensive damage and injuries because “the potential for serious injury and death
was present due to the Grievant's high degree of negligence,” and the seriousness of the offense
“overshadow[ed] any mitigating factors”); Energy Petroleum Company, 2007 BNA LA Supp.
118730 (Fitzsimmons 2007) (upholding discharge where grievant’s negligent operation ofa
tanker truck resulted in a serious MVA with significant property damage and injuries to
pedestrians because the “[g]rievant had the responsibility to the Company and to the public to
drive extra carefully considering he was operating an 80,000 pound” vehicle and failed to do so);
Buffington Harbor Riverboats, 1998 WL 1073771 (Brunner 1998) (“If there is any doubt as to
the appropriateness of the discipline/discharge of one entrusted with the lives and safety of a

6
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 7 of 36. PagelD #: 23

public that must of necessity entrust itself to that person, then any doubts in a ‘razor’s edge’ case
must resolve in favor of management... Plainly, in no instance may public safety be
subordinated.”). Other labor arbitrators have recognized this principle. See generally Rabanco
Recycling, 118 BNA LA 1411, 1417 (Gaba 2003) (“[G]ross negligence can constitute just cause
for termination where the life and safety of fellow employees or the public is contingent on the
care exercised by an employee.”); Corn Products, 1993 BNA LA Supp. 105258 (Petersen 1993)
(“an employer may take harsh disciplinary action, including discharge, when an employee’s
carelessness or negligence creates a risk of potential or actual injury or death”): Montgomery
Division of QMG, Inc., 2000 WL 36175907, *5 (Bain 2000) (because “bus driving is an
occupation that requires considerable skill and responsibility and that the possibility of an
accident or danger to passengers or pedestrians is to be avoided” . . . a finding of reckless driving
“does not require progressive discipline.”).

The above wealth of precedent provides the clear legal framework governing this case,
argues management.

The Grievant Committed the Misconduct: A Serious MVA Resulting
in a Fatality (Brief at 24).

While management asserts “there is no dispute the Grievant committed the misconduct at
issue: He was solely responsible for the severe MVA that resulted in the death of yyy
and injuries to Ms. J” the Union is not on board with this conclusion. In support,
management cites (1) the Police Report, (2) two eye-witness statements, and (3) video footage
that shows the Grievant’s vehicle veered off of the road and slammed into two pedestrians
standing on the apron of the apartment complex’s driveway, killing one on impact and severely
injuring the other (Brief at 24).

Also in dispute is the Employer’s declaration that “it is equally undisputed that the
Grievant’s conduct was criminally negligent.” In the Company’s words:

The Grievant was criminally charged specifically because his vehicle veered off the road
before it struck the woman and stroller. His guilty plea and 60-day jail sentence for
operating his vehicle in “willful and wanton disregard” for the safety of the public was no
“fiction.” as the Union falsely claims. The Grievant was criminally charged and
convicted because he recklessly drove his vehicle in a manner that caused him to strike
and kill a 22-month-old child and cause injuries to his mother.

The Grievant’s inexcusable failure to recount the events of the day manifests his gross
negligence, management argues. At the AP interview, Dismissal Panel, and hearing, the Grievant
inexplicably provided no explanation for the accident. The Grievant lacks recall precisely
because he did not see the woman and stroller, even upon impact, which, by definition, means
the Grievant was not watching the road and not driving in a safe and defensive manner (Brief at
24),
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 8 of 36. PagelD #: 24

The Penalty of Discharge is Reasonable and Appropriate (Brief at 25)

AT&T maintains the discharge penalty for the Grievant’s gross negligence is reasonable
and appropriate under the circumstances. Similar to Jax Transit Management and Greyhound,
the Grievant’s preventable MVA caused the death of one pedestrian and grave injuries to
another. And absent any explanation or justification for the Grievant’s failure to control his
bucket truck, the Company had no assurances he could correct his conduct in the future.

As Arbitrator Duff reasoned in Greyhound, the Company cannot reasonably be forced to
retain a driver whose preventable accident caused a fatality and cannot reasonably assume the
risk of having the Grievant driving a Company vehicle and causing a similar accident. The
Company is entitled to treat safety as a paramount priority and to take responsibility for
guaranteeing it to the public.

In addition, it is undisputed the Grievant’s misconduct violated several Company
policies, and the severity of the MVA warranted immediate discharge under the Manager’s
Guide and COBC. The Grievant plainly violated the TFS Technician Expectations and related
EH&S Safety policies by failing to adhere to defensive driving principles, and with tragic results.
The Technician Expectations provide “[e]mployees must follow all defensive driving
expectations,” as well as all “EH&S policies and guidelines.” (CE 6). The Grievant completed
his annual defensive driving course in November 2016, which not only covered this information,
but included review of the Defensive Driving Job Aid that explained these guidelines and
practices in detail. (CE 7). As Plant succinctly testified, “if [the Grievant] was engaged in
defensive driving and looking forward as he was driving, he would have seen a [mother and her]
child on the apron.” (R. 133).

The Grievant also committed a “Preventable Accident,” defined in the Manager’s Guide
as (1) “fail[ing] to follow a company policy, practice, procedure, and/or law in cases of motor
vehicle accidents for which discipline is commonly imposed in the absence of an accident,” or
(2) “not tak[ing] clearly reasonable steps to avoid hazards when failure to take such steps would
commonly result in discipline in the absence of an accident.” (CE 5). The policy also notes the
“violation of policy and/or the law is either willful disregard or a negligent act.” (CE 5). Here,
the Grievant pled guilty to operating a vehicle with wanton or willful disregard of persons or the
public, thereby failing to adhere to Company policy and the law; and failed to take reasonable
steps to avoid hazards, i.e., being unaware of his surroundings, despite a clear understanding of
defensive driving obligations. The Grievant thus violated EH&S Safety standards by failing to
follow Company policy and the law and to take reasonable steps to avoid hazards when
operating his vehicle, as evidenced by a preventable MVA and fatality (R. 137; CE 4; CE 5).

Finally, the Grievant violated COBC provisions requiring “reasonable precautions to
safeguard the public,” and avoidance of “misconduct that could... negatively affect the

8
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 9 of 36. PagelD #: 25

Company’s reputation or business interests.” (CE 8). As Plant explained, the Grievant violated
the COBC because he engaged in unlawful misconduct and was charged with the operation of a
vehicle in wanton or willful disregard, which also breached the Company’s duty of trust to
safeguard the public. (R. 137, 168; CE 5; CE 8). The evidence thus demonstrates the Grievant’s
fatal MVA violated the Company’s duty to safeguard the public and its trust in him as an
employee. The Grievant’s preventable MVA resulting in a fatality was severe and solely
attributable to his own gross negligence. Under the legal principle articulated by Arbitrator
Brent and recognized by other arbitrators, and the authority accorded under the Manager’s Guide
and COBC, the Company properly exercised its discretion to escalate discipline to discharge due
to the severity of the Grievant’s offense.

Accordingly, and pursuant to the undisputed facts and arbitral precedent, the Company
has met its burden to prove its just cause to terminate the Grievant’s employment.

The Union Failed to Prove Any Basis to Mitigate the Company’s Just Cause for
Termination (Brief at 27-29)

AT&T further asserts the Union’s arguments fail to prove any basis to mitigate a just
cause finding. The Union’s specious claims of “disparate treatment;” that the Grievant “did
nothing wrong;” and that the victims “could have been” standing on the street are factually and
legally indefensible and do not mitigate the discharge penalty. The Union’s sad claim that the
criminal conviction was a “legal fiction” is a complete red-herring and self-serving
rationalization to disclaim culpability.

The Union’s Claim of Disparate Treatment Is Unfounded. The Union’s core argument of
“disparate treatment” because the grievant was terminated rather than issued the allegedly
“standard” discipline of a written warning and 1-day suspension for a first MVA offense fails on
the law and on the facts. The Union has a high burden to prove the affirmative defense of
disparate treatment. See, Stone Container Corp., 106 LA (BNA) 475 (Gentile 1996). As
Arbitrator Deitsch has explained: The burden of proof that the Employer acted ina
discriminatory or disparate fashion toward the Grievant rests with the party making the statement
—the Union. The presumption that Employer's actions were proper will stand until Union
establishes, by a "preponderance of the evidence," that it was not. To proceed in contrary fashion
would unduly burden the Employer by encouraging all employees who are disciplined to charge
discrimination/disparate treatment and challenge the company to prove it. Fort Wayne
Community Schools, 78 LA (BNA) 928, 937 (1982). To prove disparate treatment, a union must
prove two elements: (1) the grievant was treated differently; and (2) the circumstances
surrounding the grievant's offense were substantively like those of individuals who received
more moderate penalties. Genie Co., 97 LA 542 (Dworkin 1991). Undisputed facts prove the
Union has not satisfied either element (Brief at 28).
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 10 of 36. PagelD #: 26

In support of its disparate treatment claim, the Union presented copies of written
warnings and 1-day or 3-day suspensions issued to approximately nine (9) different employees
for a preventable MVA. Significantly, the Union conceded that none of those disciplines were
based on misconduct substantially similar to the Grievant’s misconduct, to wit, none of the
Union’s evidence involved a preventable MVA that resulted in a fatality or even grave injuries to
pedestrians. (R. 240-41). These factual differences defeat the false claim that other employees
engaged in similar conduct as the Grievant but received lesser punishment.

The Union’s corollary claim that the Company lacked authority to escalate discipline to
termination for a first preventable MVA offense is equally unavailing. Arbitrator Brent squarely
refuted that principle in the Bryan Discharge Arbitration decision. Accordingly, the Company’s
discretionary authority to elevate the Grievant’s discipline to termination based on the accident’s
severity is beyond reasonable dispute.

The Company’s termination in January 2019 of a Michigan technician involved in a fatal
MVA provides the final proof to reject the Union’s disparate treatment claim. Richard Plant
testified without contradiction that Michigan technician Brent Beardsley was terminated on or
about January 7, 2019, as aresult of his MVA in a Company vehicle which resulted in the death
of two persons in another car (R. 147-51; CE 10). Other than the Grievant and Beardsley cases,
neither Richard Plant nor Terra Todd were aware of any other cases involving an MVA ina
Company vehicle that resulted in a fatality within their long tenures. The Company’s identical
treatment of the Grievant and Beardsley eviscerates the Union’s disparate treatment claim (Brief
at 29).

The Union’s Other Arguments to Mitigate Are Unpersuasive. The Union’s
speculation that the victims “could have been” standing on the street is baseless and irrelevant,
and in any event does not exonerate the Grievant’s misconduct. Moreover, Union witness Nick
Roberts’ testimony conclusively debunked this unfounded allegation. The objective evidence the
Grievant veered off the road and hit Ms. MJ and the stroller in the driveway ~ and not on
the street — is uncontroverted. The Police Report’s narrative and diagrams and the witness
statements corroborated that location of the collision, and the Grievant provided no contrary
evidence. Most damning, though, Union witness Nick Roberts confirmed through testimony and
illustration (the X he marked on Union Exhibit 6A) the accident occurred on the “apron” portion
of the driveway. (CE 1; R. 55, 140, 215-17; Briefat 29-30). Moreover, where the victims were
standing is irrelevant to the Grievant’s negligent operation of his vehicle. As Plant explained,
whether “the child and mother were in the apron or the bottom of the apron or they were one foot
into the street, [the Company’s] expectation is you look where you are driving, you are aware of
your surroundings, and you drive around or stop versus hitting somebody.” (R. 139-40). The
Grievant's negligent failure to control his truck was the direct cause of this serious accident and
its consequences. The Union’s effort to blame the victims does not exculpate the Grievant’s
grievous misconduct (Brief at 30).

10
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 11 of 36. PagelD #: 27

The Union’s argument that the Grievant “did not do anything wrong” because he
was not under the influence of drugs or alcohol, not speeding, and allegedly not distracted
also strains credulity. As Arbitrator Elliot H. Goldstein discussed in United Parcel Service,
Inc., 1996 LA Supp. 116538 (1996), “three elements play a role in any accident — the human
element, the vehicles, and the condition on the road.” In that case, as here, there was “no
evidence that the latter two factors precipitated the accident. The day was bright, visibility was
good, and the road surface was unhampered by any adverse weather conditions... [and] there
were no structures or crops to obstruct a full view in all directions.” Likewise, Arbitrator
Goldstein noted there was “no indication that [] the Grievant’s vehicle... failed to operate
properly.” That left “human error as the only plausible, probable explanation for the collision.”

In this case, the Grievant did not pay attention to his surroundings. His vehicle left the
road for reasons still unknown, and he only saw a “flash” of a person at the moment of collision.
Because the Grievant presented no evidence of any factor that could explain, much less justify,
his failure to control his vehicle and avoid the accident, his own negligence is the only plausible,
probable explanation for the accident (Brief at 30).

Finally, management asserts the Union’s argument the Grievant’s guilty plea was a
“legal fiction” and “nothing more than a parking ticket” is a baseless, after-the-fact
rationalization that reveals his lack of accountability for his own wrongdoing (Brief at 30).
The Union concocted this argument after the Dismissal Panel and after the Grievant was
terminated, When carefully reviewed, the Union’s “evidence” on this point actually proves the
serious nature of the Grievant’s misconduct. The evidence reveals that, based on the severity of
the accident, the Grievant received a “Memorandum of Reprimand” from his Commanding
Officer for the Ohio National Guard, Brigadier General Rhodes. The Reprimand was to be
placed in the Grievant’s permanent file and would have resulted in a demotion in rank and a
possible order preventing him from re-enlisting. In response, the Grievant’s criminal lawyer, Jay
Crook, wrote a letter to Rhodes, pleading for reconsideration and leniency. That letter spawned
the “legal fiction” theory. Judge Sweeney’s later letter to Rhodes also pleaded for leniency in
the Grievant’s military case. Importantly, that letter reveals two critical facts: (1) that “the
prosecutor and the victim’s family requested specific punishment,” and (2) “The plea and
sentence were agreed to by the parties.” The Grievant’s criminal conviction and jail sentence
were not fictions. This unfortunate argument does not erase the undisputed fact that the Grievant
operated a 16,000 pound vehicle with willful or wanton disregard for the safety of the public and
with tragic consequences. This was no parking ticket, and this shameful Union argument
removes any basis to mitigate (Brief at 30-31).

CONCLUSION. For all the above reasons, the Company asserts it had just cause to
terminate the Grievant’s employment, based on his gross negligence in causing a severe MVA
that resulted in the death of a 22-month old boy and serious injuries to his mother. Accordingly,
the instant grievance should be denied in its entirety (Brief at 31).

11
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 12 of 36. PagelD #: 28

IV. POSITION OF THE UNION

Asserting there was not just cause to terminate the Grievant’s employment, the Union
makes the following points in support of its position:

The Grievant’s military discipline, its favorable resolution and the reason it is being
offered as mitigating character evidence favors the Grievant’s case for reinstatement and
make-whole relief (Brief for the Union at 5). The evidence record indicates that at the accident
scene the Grievant acted with dispatch, performing under extreme stress and in complete
compliance with company policies and practices. According to the Union: “The company never
considered Dan’s response to this situation in its entirety, i-e., his affirmative reaction to the
situation under extreme pressure. Their disciplinary response was a knee-jerk belief that Dan
was somehow negligent or used poor judgment. * * * [I]t is clear that the company fired
Dan Fortney because it was the same corporate decision on their part.” (Brief at 5).

At all times the Company’s theory was that Mr. Fortney was guilty of negligence, and
that the Grievant’s negligence resulted in the death of a child, according to the Union (Brief at 6).
It was a severe enough infraction that it required the company to terminate the Grievant’s
employment. In response, the Union argues that management has no evidence of negligence by
the Grievant.

While recognizing the injury that occurred, including the death of a child, the Union
points out that in the end the matter was reduced to a violation of the Ohio Traffic Code.

The Union insists that the Grievant’s military record is relevant for two reasons: (1) it
shows that the Grievant is an extremely stony-minded individual who can and will overcome
adversity, and (2) it shows that Mr. Fortney is a person of high character and moral responsibility
(Brief at 8-9). To this end the Union maintains the declarations of Judge Sweeney regarding the
Grievant military appeal are relevant to determining Fortney’s fate (Briefat 9). According to the
Union: “Judge Sweeney’s letter and those of his military comrades are in strict contradiction of
the opinions of the company witnesses. They repeatedly raised the issue of Fortney’s fitness for
duty by their continued attacks of his alleged negligence and judgment without providing any
proof or evidence.” (Brief at 9).

The Company did not establish just cause nor meet its burden of proof since it failed
to conduct a fair and impartial investigation of the facts surrounding the accident (Brief at
11). Here, the Company cites the seven (7) tests outlined in another lifetime by Arbitrator
Carroll Daugherty in Enterprise Wire Co., Blue Island, Illinois & Enterprise Independent Union,
46 LA (BNA) 359 (March 28, 1966). In summary form they are:

e Reasonable Rule or Work Order. Is the rule or order reasonably related to the
orderly, efficient, and safe operation of the business?

12
at 11).

Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 13 of 36. PagelD #: 29

Notice. Did the Company give to the employee forewarning or foreknowledge of the
possible disciplinary consequences of the employee’s conduct?

Sufficient Investigation. Was an investigation conducted before making a decision?
Fair and Objective Investigation. Was the investigation conducted fairly and
objectively”

Proof. At the investigation did the judge obtain substantial evidence or proof that
the employee was guilty as charged?

Equal Treatment. Has the Company applied its rules, orders, and penalties
evenhandedly and without discrimination to all employees?

Appropriate Discipline. Was the discipline administered by the Company ina
particular case reasonably related to (a) the seriousness of the employee’s proven
offense, and (b) the record of the employee in his service to the Company?

A “no” answer usually implies that the just cause standard was not been met (Brief

In the Union’s eyes, what the company did in investigating the matter fell far short of

what is required in the Daugherty tests. In the Union’s words:

The investigation was not fair because the Company refused to investigate any theory as
to what happened other than reading the police report. The Union on the other hand did
an investigation of the crash site. Director Nick Roberts took pictures and measurements
in an attempt to understand the accident. Under exhibits 1A-7 show the obstructions in
the tree lawn all the way down the slope. Included in that sequence is the van that
monetarily disappears behind all the interference coming down the curved slope. Picture
number 5 shows the long boulder at the base of the apron that was not struck during the
accident. Picture number 8 shows the 30 foot driveway apron with the two large boulders
that were not hit or moved. Contrary to company testimony, the only skid marks were
founds on the opposite side of the street. (Brief at 13)

* * *

The Union does not believe that it is reasonable or foreseeable to assume that an
approximately 16,000 pound bucket truck could drive into and then out of a 50-foot
driveway apron without hitting either of the boulders. They also believe that it is possible
that neither Dan nor Ms. {J may have seen and each other and it resulted in this
terrible tragedy. This opinion is based on pictures and measurements taken right after the
accident.

A standard of proof of clear and convincing evidence is warranted in this case (Brief

at 18-19).

13
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 14 of 36. PagelD #: 30

Arbitral precedent favors the Union’s position (Brief at 16). The Union cites
Amalgamated Transit Union, Local 1395 & Escambla County Area Transit, 2006 LA Lexis 228
(Terrill, 2006), and IBT Local Union 278 & Seven-Up Bottling Company of SFO, 2004 Lab. Arb.
Lexis 709 (Riker, 2004), as supporting Mr. Fortney’s grievance. In both cases the Arbitrator
rejected an employer’s reliance on third-party reports, such as a police report or an insurance
company investigation.

The Union insists that AT&T never conducted any meaningful independent investigation
of the accident and, instead, relied on a third-party investigation, the Cleveland Police Report, in
making its decision to discharge Mr. Fortney (Brief at 18).

Conclusion — the Company failed in every respect to conduct a meaningful
independent investigation in order to establish proof in discharging the Grievant (Brief at
19). The Company simply relied on the police report, a grainy video (that was never entered into
evidence) and their subtle accusations that the Grievant was not cooperating in the investigation.
Also management took no interest in considering whether obstructions could have been a factor
in the accident. Management also ignored Ms. EJ possible role and the entire argument
presented by the Union as to the possibility of turning into, ten out of the 50-foot driveway
entrance without causing damage. Management discounted this argument because the police
report provided otherwise, in the Union’s view (Brief at 19). The Union points out that the legal
case against Fortney was complicated, with the news media covering it from start to finish. The
jurisdiction was difficult because the city kept changing prosecutors and dragged the case until
the civil suit settled. After a long process and negotiation, Fortney elected to take the plea offer.
He did what agreed to do without comment and complaint. He was accountable, which works in
his favor. A guilty plea entered by the Grievant is insufficient to deny this grievance (Brief at
10).

The remedy for the improper discharge is reinstatement to his former position at
AT&T and be made whole in every way, including, but not limited to, back pay (including his
long suspension prior to his discharge), seniority, vacation, holidays and other paid time off as
well as his entire benefit package (Brief at 19).

14
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 15 of 36. PagelD #: 31

V. DISCUSSION

A. ITIS THE EMPLOYER THAT BEARS THE BURDEN TO JUSTIFY THE
DISMISSAL OF THE GRIEVANT

The National Academy of Arbitrators (NAA), in their recent text, Zhe Common Law of
the Workplace 177 (BNA Books, 2005)(second edition), considered the issue of just cause and
had this to say on the issue:

§6.5. Reasons Constituting Just Cause

(1) The essence of the just cause principle is the requirement that an employer must have
some demonstrable reason for imposing discipline. The reason must concern the employee’s
ability, work performance, or conduct, or the employer's legitimate business needs.

(2) Ability and performance. An employer may discipline an employee for failure to
meet reasonable work standards.

(3) Conduct. An employer may discipline an employee for violations of stated or
generally known and reasonable work rules and expectations.

(4) Business necessity. A termination for business reasons other than the employee’s
ability, work performance, or conduct is normally not regarded as discipline. A layoff for lack of
work, for instance, is not disciplinary. In rare cases, however, a termination that is in fact within
the classification of disciplinary and that would not otherwise be permissible may be justified for
business reasons.

(5) Just cause is not synonymous with “fault.” An employee may violate work rules and
merit discipline even if the employer cannot prove the employee actually intended the violation.

There is no significant differences between the terms “just cause,” “proper cause,” Or
“justifiable cause.” As stated by one arbitrator, and as reported by Hill & Sinicropi, “they all
exclude discharge of termination from employment for arbitrary or capricious reasons, or mere
whim. 3 One arbitrator observed that “the contractual requirement of establishing just cause
necessitates a thorough and even handed inquiry into all of the events and circumstances [of the
incident giving rise to the discipline]. * * * [A] fundamental aspect for establishing just
cause is the necessity of conducting a fair, objective and thorough investigation before discipline
is issued.” 4 Additionally, the Employer may be compelled to disclose to the Union relevant

 

3 State of lowa, Department of Corrections & AFSCME Council 61, PERB No, 11-GA-016 (Loeschen, 2011)
(unpublished) at 11, citing Elkouri & Elkouri, How Arbitration Works (BNA Books)(6th Edition) at 932.

= City of Chicago & IAFF Local No, 2, AAA Case 51 390 0601 84B (McAllister, 1985) at 13. Significantly, Arbitrator
Robert McAllister found that just cause included a requirement that the Administration make an independent investigation into
the reliability of witnesses rather than take their statements at “face value.” Jd. at 13. In the Arbitrator’s words: “the failure to
conduct background checks of the witnesses with respect to character, relationships, and reliability is not understandable.
Compounding these oversights is the failure to probe and question the witnesses individually.” Jd. at 13-14. Holding that the
Employer must conduct a objective and thorough investigation is not uncommon, and failure to do so may result in the reversal of
discipline. However, in City of Urbana, IL & IAFF Local 1147, FMCS No. 140324-01687-A (Torosian, 2014), Arbitrator

15
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 16 of 36. PagelD #: 32

documents and information relating to the treatment of similarly-situated employees, even absent
a contractual discovery provision. °

Another Arbitrator summarized the just cause principle this way, focusing on many of the
elements cited above:

“Just cause” consists of a number of substantive and procedural elements, but its
essence may be summarized as follows: Primary among its substantive elements is the
existence of sufficient proof that the Grievant engaged in the conduct for which they were
disciplined. The second area of proof concerns the issue of whether the penalty assessed
by the Employer should be upheld, mitigated, or otherwise modified. Factors relevant to
this issue include a requirement that an employee knows or is reasonably expected to
know ahead of time that engaging in a particular type of behavior will likely result in
discipline, the existence of a reasonable relationship between the employee’s misconduct
and the punishment imposed, and a requirement that discipline be administered even-
handedly, that is, that similarly situated employees be treated similarly and disparate
treatment be avoided. °

Arbitrator Stanley Sergent, in MESA Airlines & ALPA, Grievance MAG-0019-10 DS
(2011)(unpublished), elaborated on the concept of just cause, citing procedural requirements as
follows:

In addition to the standards set forth above, the concept of just cause encompasses
a number of procedural requirements. For example, it requires that an attempt has been
made to thoroughly and fairly investigate the facts and circumstances surrounding the
event which led to the disciplinary action. It includes an opportunity for the grievant
and/or his representative to confront and critique the evidence relied upon by the
Employer. It also requires the Employer to consider the sufficiency of its evidence in
light of the grievant’s arguments and any exculpatory evidence he may present. Finally,
just cause requires the imposition of a penalty that that is proportionate to the seriousness
of the violation and that the penalties be assessed for like offenses. Jd. at 21-22.

 

Herman Torosian commented that the need for a formal investigation would be minimal when the grievant does not dispute what
occurred. Jd. at 27.

2 Id. at 15. According to the Arbitrator: “In the case of off-duty conduct, the City’s consistent and equitable

enforcement of the applicable Rules and Regulations, as incorporated by Article XVII, is information that is relevant and
essential for the Union to adequately prepare and present its defense. Ultimately the subpoena authority of an arbitrator is
enforceable through applicable courts.” /d. at 15. Addressing policy reasons for this view, the Arbitrator elaborated; “the
inability of either party to cooperate in the gathering of pertinent and relevant information slows the process and results in
additional and unnecessary costs.” /d. at 15-16.

e Portland Police Commanding Officers Association & City of Portland, OR (Vivenzio 2014)(holding that the employer
had just cause to suspend the grievant for 60 days, but not to effect a demotion, for a road rage incident where grievant displayed
his badge and a holstered gun. The grievant was adjudicated not guilty of a misdemeanor charge of exhibiting a deadly weapon
in acriminal proceeding. Correctly, the Arbitrator declared: “It is generally understood that an arbitrator is not bound by an
acquittal in such a case, as the forums of civil criminal law and labor arbitration differ in many respects, including the burden of
proof they apply and the values and interests they serve.” Jd. at 30.).

16
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 17 of 36. PagelD #: 33

Arbitrator David Wilson, in Grief, Inc. & United Steelworkers, Local 13029, FMCS Case
No 17/00232-6, 137 BNA LA 1229, 1235 (2016) outlined the requirements of just cause this
way:

For just cause to exist there must be:

A work rule, job expectation or management directive reasonably related to the
efficient, orderly and safe operation of the business.

The rule, expectation or directive must be clearly communicated to the
employees.

Prior to administrating discipline the employer must conduct a full and fail
investigation to determine if the employee violated the rule of job expectation.

As part of the investigation the employee must be afforded the opportunity to
present their side of the story.

There must be consistent enforcement of the rules and job expectations for all
employees, and

The degree of discipline must be reasonably related to the seriousness of the
employee’s rule violation giving consideration to the employee’s past work record.

Accord: Anchor Hocking, LLC, 137 BNA LA 1451 (Christopher Miles, 2017)(finding
just cause lacking where company failed to obtain grievant’s side of the story before effecting
termination; Arbitrator declares: “due process requires that she [the grievant] be entitled to
provide her side of the story or explain her actions before the discharge can be effectively
finalized.” Jd. at 1458.); In The Matter of Arbitration Between Town of ___ And Police Superior
Officers Union, MCOP Local ___ [number redacted] 2019 BNA LA Supp. 4664734 (Sharon
Ellis, 2018)(“If a rule is not enforced, employees cannot be disciplined for not following it.
Employers must clearly notify their employees of their expectations and potential repercussions
for the failure to meet them, * * * As such an employer cannot unexpectedly begin imposing
discipline for previously lax rule violations without providing its employees with clear notice.”
Id., citing Discipline and Discharge in Arbitration (BNA, 2" edition) at 97-98).

Discussing progressive discipline, the National Academy of Arbitrators (NAA) outlined
the generally-accepted principles as follows:

§ 6.7 Magnitude of Discipline; Progressive Discipline

(1) A given “cause” may justify some types of discipline but not others. The employer’s
chosen level of discipline must be “just.”

(2) Proportionality. The level of discipline permitted by the just cause principle will
depend on many factors, including the nature and consequence of the employee’s offense, the

17
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 18 of 36. PagelD #: 34

clarity or absence of rules, the length and quality of the employee’s work record, and the practice
of the parties in similar cases. Discipline must bear some reasonable relation to the seriousness
or the frequency of the offense.

(3) The progressive discipline principle.

(A) Unless otherwise agreed, discipline for all but the most serious offenses must be
imposed in gradually increasing levels. The primary object of discipline is to correct rather than
to punish. Thus, for most offenses, employers should use one or more warnings before
suspensions, and suspensions before discharge.

(B) “Capital offenses.” Some offenses are sufficiently serious to justify serious
discipline for a first offense. These include theft, physical attacks, willful and serious safety
breaches, gross insubordination, and significant violations of law on the employer's time or
premises. Some collective bargaining agreement list the offenses punishable by immediate
discharge. If the agreement is silent on the point, the arbitrator must identify dischargeable
offenses by using common sense, past practice, and company, industry, and social standards. i

With respect to the issue when progressive discipline is appropriate, Arbitrator Thomas
Gallagher stated the principal this way:

Some conduct may create such a threat to the enterprise that discharge should be
immediate and it need not be preceded by an attempt to change the conduct,. . . Such
serious misconduct may be so adverse to an employer that the employer should not be
required to risk its repetition. For example, an employer should not be required to use
training and corrective lesser discipline in an effort to eliminate the chance of repetition
for most thefts, for drug use in circumstances that threaten the safety of others or for
insubordination so extreme that it undermines the employer’s ability to manage its
operations. °

What is clear from reading arbitrators’ decisions in the area of just cause is that any
determination of just cause requires two separate considerations: (1) whether the employee is
guilty of misconduct, and (2) assuming guilt, whether the discipline imposed is a reasonable
penalty under the circumstances of the case. ? The universal rule in grievance arbitration is that
the Employer must carry the burden of proof of just cause in a discipline or discharge case.

 

7 Id. at 184-185. See, County of Cook/Sheriff of Cook County & SEIU Local 73, GRV 09-541 (Benn, 2011)(“Discipline
is meant to be corrective in that it is designed to send a rehabilitative and corrective message to employees who cngage in
misconduct that they must conform their conduct to the employer’s rules and reasonable expectations of the workplace.” Jd. at 7,

citing Hyatt Hotels Palp Alto, 85 LA (BNA) 11, 15 (Oestreich, 1985)).

& County of Dickinson & AFSCME Council 61 (Thomas Gallagher, 2007)(unpublished) at 15. Accord: City of
Minneapolis & Police Officers’ Federation of Minneapolis (Jay Fogelberg 2014)(“Where the actions of an employce are so
egregious and destructive to a continuing employment relationship — such as theft, willful injury to a fellow worker or property ~
there is no need to apply the normal or intervening steps.” Jd. at 15-16).

? See also, R.R. Donnelly Printing, 114 LA (BNA) 5, 7 (Bognanno, 1999)(“The instant case presents a well-settled two-
step analysis: first, whether the Grievant engaged in the alleged misconduct; and second, whether the discipline imposed is
appropriate under the relevant circumstances.”); Employer [redacted] & CWA, 2018 BNA LA Supp. 4642857 (Stein,

18
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 19 of 36. PagelD #: 35

B. ANALYSIS AND CONCLUSION

Cases involving fatalities caused by employees or severe conduct arguably
disqualifying to continued employment, both on- and off-duty, are not scarce in the
reporting services. A fair reading of the cases indicate arbitrators consider a number of
factors (usually five) in assessing whether discharge is appropriate in accident cases
including (1) the degree of employee culpability (is the employee merely negligent as
opposed to acting in a wanton and reckless manner? If drugs or alcohol are involved in the
culpability matrix, the employee has an exacting burden to overcome); (2) the outcome of
the employee’s conduct (what is the extent of any damages attributed to the employee? Are
fatalities involved or is properly damage the only outcome?); (3) the employee’s past work
and disciplinary record (is this a first-time event or a repeat offense? Has the employee
received discipline for past misconduct?); and (4) the seniority of the employee (long-term
employees are, with exceptions, treated more lenient than younger employees even if the
offense is similar). A fifth consideration (5) is how other employees have been treated for
similar conduct, bringing into issue disparate treatment allegations. To the extent that a
union alleges disparate treatment, the burden is on the union to plead and prove that
similarly-situated employees have been treated differently and that the grievant has
somehow been signed out based on an impermissible criterion (more on this later). Some
arbitrators will consider whether retention of the employee will prejudice the employer’s
business in the future. Sometimes arbitrators will consider the effect of the employee’s
conduct on the reputation of the employer (generally a consideration in the public sector).
Important is this: No one factor is dispositive of the outcome, although there are employees
that (for want of a better term) are DOA (disqualified on arrival) with little hope of
succeeding in arbitration based simply on one of the above factors (serious misconduct,
theft or physical assault, fueled by drugs or alcohol are generally disqualifying for
continued employment). See, e.g., Akron Beacon Journal Publishing Co. & Newspaper
Delivery Drivers, Local 473, IBT, 85 LA (BNA) 314 (Lawrence Oberdank, 1985)(grievant
crossed center line in vehicle resulting in conviction of vehicular homicide in Massillion, Ohio
Municipal Court; arbitrator reduces termination to suspension without pay, reasoning that other
employees who were involved in accidents while performing company duties were spared
termination. Arbitrator rejects argument that other employees have never been involved ina
fatal accident or had their driving privileges revoked as a result of a criminal conviction); Mercy
General Health Partners & Service Employees Local 79, 123 LA (BNA) 1313 (Patrick
McDonald, 2007)(while not directly on point, Arbitrator holds felony conviction insufficient to
establish just cause for employee dismissal; Arbitrator reasons that longevity should be
considered in determining just cause, but seniority should not make employee immune from
charges or discipline. Termination reduced to unpaid suspension); Stafford-Lowdon Co. & IBT

 

2018)(*’Just cause’ imposes on management the burden of establishing: (a) that the standard of conduct being imposed is
reasonable and is a generally-accepted employment standard which has been properly communicated to the employee; (b) that
the evidence proves that the employee engaged in the misconduct which did constitute a violation of that standard; and (c) that
the discipline assessed is appropriate for the offense after considering any mitigating or extenuating circumstances.”),

19
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 20 of 36. PagelD #: 36

Local 47,21 LA (BNA) 771 (Larson, 1953)(holding no just cause where employee’s conviction
was overturned ; Arbitrator notes that there was no evidence that employee was unruly or of a
turbulent temper in his relations with other employees. Also, no evidence that retention of
employee grievant will prejudice company in its relation with employees or the public);
Tecumseh Products Co. & IBEW Local 2360, 107 LA (BNA) 371 (Frank Keenan,
1996)(Arbitrator concludes that certain acts warrant discharge for a first occurrence, including
fighting; Arbitrator also notes that certain mitigating factors, such as long and unmarred service,
are absent in this case. Moreover, aggravating facts (long prolonged time in which fight took
place with severe injuries) warrant termination); King Soopers, Inc. & United Food and
Commercial Workers, Local No. 7, Case No. 02-0348FMCS No. 020410-09549-7, 2003 BNA
LA Supp. 110272 (John DiFalco, 2003)(observing that “negligence will get you disciplined,
but not fired, but proven intentional acts will always result in termination”); American
Airlines & TWU Local 507 , Case F-2481-02 (unpublished) (Hill, 2004)(sustaining dismissal of
employee who left work early, consumed alcohol, drove, and subsequently causing death of
motorist); West Monona Community School District, 93 LA 414 (Hill, 1989)(sustaining
termination of high-school guidance counselor and coach who, while intoxicated and under
influence of drugs, caused death of passenger; Arbitrator finds nexus between employee’s off-
duty conduct resulting in vehicular homicide conviction and job requirements); Westlake City
School District, 94 LA (BNA) 373 (1990, Graham)(upholding discharge of school secretary to
vice principal convicted of felony for improperly receiving Cadillac from dealership, finding
adverse effect on school district); City of Joliet, IL & AFSCME Local 440, 108 LA (BNA) 7
(Cox, 1996)(reversing discharge of employee found guilty of two felonies, arson and conspiracy,
reasoning no nexus existed between grievant’s job, treatment plant laboratory technician and
criminal activity; Arbitrator cited grievant’s long seniority and absence of any discipline, and
fact that employee’s activities were not associated with his work); Sprint/Central Telephone Co.
of Texas, 117 LA (BNA) 1321 (Baroni, 2002)(case did not involve criminal activity, but of
interest Arbitrator says this regarding seniority: ““While it is true that seniority is a factor to
consider in assessing discipline, seniority alone cannot excuse repeated poor performance or job
neglect.”); Chicago Transit Authority & ATY Local 308, 121 LA (BNA) 1399 (Aaron Wolff,
2005)(sustaining discharge for employee’s off-duty misconduct that result in plea agreement
related to extortion — fraudulently obtaining drivers’ licenses, including CDL’s for persons not
qualified to drive trucks; significantly, Arbitrator finds nexus between job and employee’s
conduct; Arbitrator notes that one improperly issued license resulted in the fiery deaths of a
family traveling with children); Nugent Sand Co. & IBT Local 527,71 LA (BNA) 585 (Kanner,
1978)(reversing discharge for off-duty conviction, holding negative inference when employer
only relies on conviction in criminal forum, reasoning that “employer’s investigation was
superficially limited”); Stafford-Lowdon Co. & IBT Local 47,21 LA (BNA) 771 (Larson,
1953)(holding employer had right to discharge employee who was convicted of shooting wife:
however, when conviction was overturned (because of improper juror), employee had right to
reinstatement; Arbitrator notes company is not obligated to grant employee leave of absence in
the event he is convicted of crime and subsequently imprisoned); Mercy General Health
Partners & Service Employees Union, Local 79, 123 LA (BNA) 1313 (McDonald,
2007)(reversing discharge and converting to unpaid suspension of orderly assigned to surgery

20
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 21 of 36. PagelD #: 37

department for off-duty felony not reported to employer hospital; Arbitrator rejects zero
tolerance rule as inconsistent with just cause, reasoning that “the level of discipline must have an
appropriate relationship to the offense charged.” /d. at 1316. Reflecting the better weight of
authority, Arbitrator holds that “longevity should be considered in determining just cause.” Jd. at
1317.); Southwest Airlines, Dallas, Texas & IBT Local 19, 114 LA (BNA) 1797 (Jennings,
2000)(upholding dismissal of aircraft cleaner for making threats of “going postal” on
coworkers); Akron Beacon Journal Publishing Company, 85 LA (BNA) 314 (Lawrence
Oberdank, 1985)(reversing discharge of rural driver who entered nolo plea to vehicular
homicide, rejecting argument that progressive discipline should not apply because
employee committed serious offense); Metropolitan Transit Authority & Transport Workers
Union, Local 260,75 LA (BNA) 570 (Marcus, 1980)(upholding termination of transit operator
who killed an individual attacking him, where employer’s rules prohibited drivers from having
weapons while at work, even though employee’s apprehension of danger was reasonable and
grand jury refused to return a “true bill” and all charges against the employee were dismissed;
while the overall decision is suspect, Arbitrator correctly observed that “what constitutes proper
cause for discharge cannot be stated categorically, and that the arbitrator must not only determine
whether the employee was guilty of the act charged, but also whether such guilt constitutes
industrial misconduct.” Jd. at 573); JNESCO District Council, IVOE & Employer [number
redacted], 2018 BNA LA Supp. 4651545 (Mattye Gandel, 2017)(union articulated position:
“arbitrators, in applying the just cause standard, distinguish between error in judgment and “gross
negligence,’ defined as intentional or willful acts of omission in flagrant or reckless disregard of
the consequences to persons.” Applying gross negligence standard, Arbitrator finds employee
guilty of gross patient neglect, that without progressive discipline, constituted grounds for
immediate termination); Walt Disney World & Actors’ Equity, 127 LA (BNA) 353 (Roger
Abrams, 2010)(reversing discharge of employee accused of making threats, reasoning that
“companies, unions and arbitrators know that anything can happen in the workplace. A good
employee can turn bad — and some do — but that does not justify firing a good employee based on
mere suspicion under a zero tolerance rule.” Citing City of Indianapolis, 118 LA (BNA) 357
(Kohn, 2003), Arbitrator endorses principle that mere suspicion is insufficient to justify
discharge; Arbitrator effectively requires showing that employee has actual intent of carrying out
threat of violence); United Can Company & IBT Local 748, 1994 BNA LA Supp. 115367
(Ronald Hoh, 1994)(recognizing that courts are increasingly willing to impose liability upon
employers for negligent hiring and negligent retention of employees known to have violent
propensities); In the Matter of Arbitration Between Union ____ and Employer ___ (Ohio), 201 8
BNA LA Supp. 4654834 (Daniel Zeiser, 2018)(reversing discharge of patrol officer accused of
violating deadly force policy where grievant dispatched to break in at grocery store and
individual suspect killed; grievant indicted and acquitted for criminal negligence. Significantly,
Arbitrator holds that just cause usually requires progressive discipline, “which gives the

employee the opportunity to correct behavior and provides notice that failure to do so will lead to
more severe discipline.” [Tab #17]; King Soopers, Inc. & United Food and Commercial
Workers, Local 7,2003 BNA LA Supp. 110272 (John DiFalso, 2003)(noting that negligence will
get an employee disciplined, not fired, as opposed to reckless disregard of employer's policies);
Downey Printing/Waukee, Inc., 1996 BNA LA Supp. 103433 (Charles Clark,

21
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 22 of 36. PagelD #: 38

1995)(distinguishing between gross and simple negligence); Tampa Electric Co. & IBEW Local
108, 73 LA (BNA) 98 (J. Thomas Rimer, Jr., 1979)(applying willful negligence standard to
employee’s accident); Veolia Transportation & ATU Local 1637, 131 LA (BNA) 1345
(Matthew Goldberg, 2013)(classifying accidents into preventable and non-preventable, applying
negligence standard to latter category); City of Yorkville, Illinois, 134 LA (BNA) 1665 (Matthew
Finkin, 2015)(recognizing that employee’s length of service and disciplinary record are, in part,
determinative in a just cause case); City of Peoria, IL & PBPA (Elliott Goldstein, 1992)(finding
preventable accident by police officer, Arbitrator upholds one-day suspension; Grievant held to
have acted in reckless disregard for the safety of others (speeding through a red light in
unmarked car in response to non-emergency event); Jn The Matter of Arbitration Between
Employer ___ & School Cafeteria Employees Local No. ___, 2017 BNA LA Supp. 20000805
(Jared Kasher, 2017)(upholding unpaid suspension pending outcome of criminal proceeding,
even though employer conducted no investigation of its own).

Cc. The Grievant’s Story

Important in the resolution of this case is the Grievant’s account of the tragic events that
gave rise to his dismissal.

Daniel J. Fortney testified he started working for AT&T in August of 2,000 (R. 245). He
indicated his father worked for the Company and also stated he started his military career before
working at AT&T (R. 245). He stated he has no instances of discipline while working (R. 148).

Asked about the charge in the legal forum, Fortney answered “4511.20 M33, operation in
willful — in willful or wanton disregard of the safety of persons or property with two or more
priors.” (R. 248). Significant here is Mr. Fortney testified under oath that he does not have two
priors (R. 248). Fortney stated “I was told the legal fiction — that the legal fiction was going
from the original charge to the amended charge.” (R. 249).

Mr. Fortney went on to document his lawyer’s letter (Jay Crook) to the general (military)
with respect to the general order of reprimand that was pending (R. 249). Reading page 27 from
the letter, Mr. Fortney stated:

The final resolution came about as a result of a legal fiction. The prosecuting attorney
required that Master Sergeant Fortney plead to the equivalent of a misdemeanor of the
third degree. The reckless operation with a stipulation to two prior violations was the
agreed-upon charge after months of negotiations. To be perfectly clear, Master Sergeant
Fortney did not have any previous convictions for reckless operation of a motor vehicle.
The charge was arrived at to allow Master Sergeant Fortney to put an end to two years of
uncertainty and allow him to plead to a charge that did not include any allegation of the
criminal taking of another’s life while at the same time meeting the prosecuting
attorney’s requirement that Master Sergeant Fortney plead to a misdemeanor of the third
degree. The fact that the prosecuting attorney did not demand Master Sergeant Fortney
plead to a criminal act, the reckless operation charge is a violation of the traffic code, nor

22
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 23 of 36. PagelD #: 39

to admit any culpability for the death of the young boy who lost his life is a clear showing
of the lack of confidence in the ability to convict Master Sergeant Fortney. As I have
previously noted, there were numerous evidentiary issues that would have been raised at
trial that would bring allegation — that would bring any allegation of negligence of behalf
of Master Sergeant Fortney into serious question (R. 250-251).

Of special note, and favoring the Grievant’s case, Mr. Fortney documented a May 2020
letter generated by Judge Sweeney to Brigadier General Rhoades, the judge that was overseeing
his case (Brief at 252). Of note is the following:

This discovery process, and the settlement of a civil case, led to a resolution that all
parties accepted as fair. Per the evidence provided through the extensive discovery,
and the accident investigator’s expert report, there was nothing to indicate there
was any behavior on Mr. Fortney’s part as driver other than accidental. However, it
is questionable whether there was any breach of duty, as no alcohol, drugs, speed, cell
phone, or tablet were at issue, per my understanding of the evidence discovered. The
plea agreement took this case out of the Ohio Revised Criminal section, and

amended it to an Ohio Revised Code Traffic Offense. (R. 252-253; emphasis in bold
mine).

Special note is this:

The plea and sentence were agreed to by the parties and the plea appears to be a legal
fiction, as viewed from Mr. Fortney’s driving record with the Ohip Bureau of Motor
Vehicles.

* * *

This honorable court does not understand how Mr. Fortney demonstrated a serious
lapse of judgment or discredited himself. (R. 253; emphasis in bold mine).

Mr. Fortney maintained he is fit to drive having completed a driving course mandated by
the court (R. 254).

Letters were introduced indicating the work record of the Grievant (R. 256).

Asked about the military, Mr. Fortney testified that initially he was demoted in grade as a
result of the accident (R. 257). Mr. Fortney acknowledged that he could have faced severe
disciplinary action from the military. Rather than discipline, he was allowed to re-enlist (R.
261). In his words: “The general looked at the appeals and overturned them and then I was able
to re-enlist, and this, this one will take me to 30 years of service to the country.” (R. 261). He is
currently helping out different food banks for operation Steady Resolve for the COVID 19
pandemic (R. 261).

23
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 24 of 36. PagelD #: 40

Discussing Company policies, Fortney denied that he knowingly violated any policies.
He asserted he was trained to be attentive when driving at work and in the military (R. 263-264).
He asserted he has never been disciplined for negligence or safety issues at AT&T (R. 264).

Specifically referencing the accident, Mr. Fortney outlined his thoughts as follows:

Q. When you were driving down that, bring yourself back to that day, I know, |
know there’s a lot of emotion in that, but when you were driving down Green Road, can
you kind of recall those events for us?

A. I was—I had already finished a job, I remember taking lunch after completing
that job, hit the dispatch button on the iPad, it gave me, you know, my next job, and then
you know, with the Google Maps, you know, plug in address, and then hit go, see where
it takes you. You know, turn up the volume on the iPad so that you can hear, turn left,
turn right, go on this street or that street, and then you put that over in the passenger seat,
turned upside down, and then made my way to my next job, took me onto Green Road,
driving down that way, and I’m coming up to that area, and everything looked — nothing
looked out of the ordinary, and just all of a sudden I see something out of my corner of
my eye, person, and then I turned left to get out of the way, and it took me across the
street to the sidewalk there. I put my gearshifter in park, turned off the vehicle, took my
seat belt off. Another, another lady, I heard the lady’s voice, she came over, I opened up
my door, I heard, you know, “Are you okay?” I said, “Yes.” I got out of the vehicle, and
then I ran across the street, and then on the curd there —

Q. Take your time.

A. —I saw the child. I immediately, I immediately fell to me knees on the — in the
street there, and I started crying. The —I heard there was two other ladies around, next to
the child, and I heard one of them ask for something to, you know, put over the child, so I
got up, I ran back to my vehicle, and I had a, you know, sweatshirt, so I grabbed that and
then brought that over, and there was another man, you know, he was, you know, because
there was still cars coming, going by, so then I ran back to get my cones to kind of block
off the area there to have the cars go around, so forth, and then I went back to get my first
aid kit, and then I could hear the sirens of the ambulances and police coming up. So then
I got on my phone and then I called my manager and then informed him, and then the
police and EMS were on scene.

Q. So you never once saw the person till the last second?
A. Yes. * * * [didn’t see anything out of the normal coming around the
curve. (R. 164-166).
Mr. Fortney went on to discuss the punishment assessed by the Company:
Q. And then lastly, Dan, do you feel that the discipline that the Company has

given you in terminating your job is fair and just?

24
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 25 of 36. PagelD #: 41

A. I know that they have to, you know, discipline, and I understand the
suspension, but not a full termination (R. 267.

During cross examination the Grievant elaborated that he did not see anything out of the
ordinary when coming around the corner: “Coming around again, I came around the corner, J
didn’t see anything out of the ordinary, and then, like that, I saw, coming from the right, and then
I jerked the wheel to the left.” (R. 269).

D. The Evidence Record Does Not Support the Company’s Claim That the Grievant is
guilty of “gross negligence”

Central to the Company’s case is its allegation that the Grievant is guilty of “gross
negligence.” See, Brief for the Company at 18 (and throughout). Indeed, there is every
indication that the Company treated this case like a res ispa case in tort law — that because a
death was involved, the Grievant had to do something wrong. !° As explained in this opinion, the
evidence record does not support a finding a “gross negligence” by Mr. Fortney.

Cases like this, one of apparent first impression, assume a great variety of aspects and
circumstances, making it difficult, if not impossible, to formulate a rule in language universally
applicable to the next case. Sui generes is the term often applied to cases like this. As such,
statements or rules of arbitral law in its application to one set of facts may be inaccurate or
inapplicable when applied to another set of facts. And so the parties find themselves between
Ahab and his white whale, '! where the outcome is problematic.

What is clear is this: An accident may result from a hazardous situation solely caused by
the defendant/grievant or by both the defendant and the injured victim. When both parties are
careless, they are usually, if not always, equally in fault; ordinary care on the part of either would
prevent the injury. See, Nashua Iron & Steel Co. v. Worcester & Nashua R.R., 62 N.H. 159
(1882).

How does this affect the parties?

The Union asserts in its Brief at 7 “please consider the fact that it is plausible that this
was a horrible tragedy and no one was really at fault.” '* What is unknown in this case is

 

if An exchange with company counsel and Ms. Todd, AT&T Area Manager for Central Office Operations, makes the
point:

Q. [By Mr. Sferra]: You said that the Union said he [the Grievant] did nothing wrong.

A. [By Ms. Todd]: Right.

Q. How did you react to that?

A. I disagree with that. If he had done nothing wrong, this wouldn’t have happened. A child died. Something was

done wrong. He mentioned that he doesn’t really know what happened, which is a concern, you know. That would make me
think that something happened that wasn’t right. (R. 183-184).

tt Cf Herman Melville, Moby Dick, or The Whale (Bentley 1857).
The Union continues:

25
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 26 of 36. PagelD #: 42

whether the death of the child is the proximate cause of negligence exclusively attributed to the
Grievant (underline exclusively). In another section of its Brief the Union points out that “the
Company never considered the possibility that Ms. J may have contributed in this
unfortunate accident in some way. Actually, they didn’t consider any other possible explanation
for the accident at all.” (Briefat 18).

The mother, who did not testify in the arbitration proceeding (understandably so),
arguably had a duty to look out for oncoming vehicles. It is not a reach to conclude that she may
in fact have had a last chance duty to avoid the Grievant’s vehicle. Did she look both ways
before embarking from her location at point A to point B? At best the employer has shown
that the Grievant was a contributing cause of an accident that resulted in the death of a
child and injury to his mother. To be sure, what is unknown in this case is whether the
mother (with child in tow), by exercise of ordinary care, could have escaped injury to
herself and her child. If so, she cannot recover from her own injury, but may indeed be without
a remedy against the Company and the Grievant. Bottom line here is this: The Grievant’s
conduct does not excuse the mother’s obligation to exercise vigilance when entering an
intersection, driveway, road, apron) or whatever). '* Black letter law holds that he who by his

 

Ms. {J was walking down the drive from her apartment towards the street. She had the same curve and
obstruction that Fortney did. A blind spot may have been created. Is it possible that neither one saw each other? Is the
answer that it was a horrible, tragic accident without blame? One that will deeply impact both lives forever? This may
in fact be a possible explanation. (Briefat 7-9).
48 I have been through this record exhaustively, top to bottom. A fair reading of the transcript and exhibits, including the
police report, results in an unclear conclusion of exactly where the accident took place. Was itis the middle of the street, as the
drawings in the police report and witness statements suggest, or was it closer to, or even on, the curb/apron? Detective Nuti
reported to the Company’s investigator that Mrs. (J was standing “in the apron” when she was hit by Mr. Fortney (R. 41-
42). The record also supports a finding that Mrs. J was standing in the driveway (R. 54). “The truck was coming down
the hill and it tilted from the right to the lefi, and then it struck them. * * * He hit the curb and then he hit the mother”
(George Williams, R. 55, reporting what he observed on a video). Relevant here is the following exchange (often three way
between the Arbitrator, Williams, and Counsel for the Company):

Q. [by the Arbitrator]: The witness said, “I saw the video, | looked at the video, and in my world, the truck hit the curb
where the mother was, by the curb.”
A. [By Mr. Williams]: Yes.

. She was not in the middle of the driveway?
She was in the, in the driveway.

. But at the curb, near the curb?
. Yes. (R. 56-57).

>O Po

The video shows that the woman is on the sidewalk?
Yes.

. Once she got to the end of the sidewalk and walked across the driveway, what did you observe her do?
Stood there. She stood there. With the baby, holding the, holding the baby — the stroller.

[By the Arbitrator]: So she got off the sidewalk and then walked in the driveway?
Yes.

. Across the driveway/
Right.

PO -O FO PA

26
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 27 of 36. PagelD #: 43

negligence has produced a dangerous situation is responsible for an injury resulting from it who
is without fault. Whether the accident could have been prevented by the exercise of ordinary
care of the mother is unknown, and this works in the Grievant’s favor.

In summary, based on the evidence record before me this is not a case involving
“gross negligence” by the Grievant. | agree with Grievant’s counsel who asserted that if this
had been a case of gross negligence, Mr. Fortney would have been charged with an offense much
greater than the offense he eventually was allowed to plead to, conduct resulting in simple
negligence in the civil forum. Far from a finding of “gross negligence,” it is not at all clear that
the Grievant did anything wrong in the sense he was acting below the standard expected of a
reasonable person. Clear and simple this was an accident, truly tragic, but it would be
nonsensical to work backwards and conclude there must be negligence because there was an
accident. Again, this is not ares ispa case.

Supporting this view and reasoning is Amalgamated Transit Union, Local 1395 &
Escambia Area Transit, 2006 Labor Arbitration Lexis 228 (Thomas Terrill, 2006). In that case a
bus operator was discharged pursuant to a determination that she had a serious preventable
accident that resulted in a pedestrian fatality. There was evidence that the pedestrian walked in
front of grievant’s bus. Significant here is the arbitrators’ analysis of the issue of when an
accident is “preventable.” The Arbitrator, in reinstating the grievant with full back pay, adopted
the Union’s position (articulated in the opinion as follows):

Simply because the accident of February 7, 2006 was “serious” since it involved a death
does not mean that it was “preventable.” A “preventable accident is one in which the
operator failed to do everything he or she could reasonably do to avoid the accident.”

* * * Determinations of preventability must precede determinations of seriousness of
an accident. If an accident is determined to be non-preventable, no discipline may be

 

Q. And while walking across the driveway, she got hit by the Grievant?
A. She stopped. She was standing there. And then all of a sudden the truck was coming down the hill there and struck
the mother and the baby.

Q. Okay. And you know this from observing the video?
A. Yes. And also from the police report. (R. 57-58).

Grievant’s personal lawyer stated that the accident took place at the edge of the driveway entrance to the Grande Point
Apartments located at 1939 Green Road, although there is debate at to the location of the of the child’s mother, as well as the
location of stroller, as she was preparing to cross the street. ““What was not in debate was the fact that the stroller and the
decedent’s body came to rest at the north most edge of the driveway entrance at 1939 Green Road, and that the body was resting
almost equally in the street and in the driveway.” (JX 13 at 25). Sight-line obstructions are present. Also, there are no
crosswalks or pedestrian crossing signs. “A clear view of the driveway is only visible when a person is almost on top of it.” (JX
13 at 26).

No question the Grievant’s vehicle resulted in the death of a child and injury to the mother. However, this does not
excuse Mrs. from her obligation to be on the Jookout for oncoming vehicles at the edge of the driveway entrance before
entering the street/intersection, and during her time in the intersection. Again, she did not testify and, accordingly, I don’t know
what her account is. She in fact may be blameless, but her account is completely unknown. This, along with the nature of the
offense Fortney eventually plead guilty to (a non-criminal, traffic offense), and Judge Sweeney’s letter to the military, precludes
any finding that the Grievant was guilty of “gross negligence,” or criminal negligence, as the Employer alleges throughout its
Brief and at the hearing.

27
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 28 of 36. PagelD #: 44

imposed, In this instance ECAT failed to meet its burden of proof by clear and
convincing evidence that the Grievant had a preventable accident on February 2,

The Arbitrator could not find the accident “preventable” and, accordingly ruled for the grievant
bus operator.

The exchange between Union Counsel and Ms. Todd (infra this opinion at 34) regarding
how Mr. Fortney was negligent renders it difficult, if not impossible, to conclude the accident
was preventable.

E. Mr. Fotney’s Plea to A Traffic Court Offense is not Comparable to Criminal, Gross,
or Wanting and Willful Conduct

What of the result in the judicial forum?

When one judicial proceeding is followed by a second judicial-type proceeding, the usual
rules of res judicata preclusion are applicable. Arbitrators have likewise applied concepts of res
judicata preclusion. See generally, Marvin Hill & Anthony V. Sinicropi, Evidence in Arbitration
(BNA Books, 1991)(Ch. 19, discussing prior arbitration awards). As stated by Owen
Fairweather, when a prior arbitrator has rendered an award in a dispute between the same
employer and the same union, the precedential effect of the prior award moves from that of stare
decisis to that of res judicata. Fairweather, Practice and Procedure in Labor Arbitration 573
(BNA Books, 1983)(2d ed.). Hill & Sinicropi have submitted that arbitrators have recognized
and applied res judicata concepts where the same parties are involved and the same claim or
issue was presented in an earlier arbitration or before an earlier court proceeding. In such cases
it is often held that adherence to prior awards and court decisions is desirable for maintenance of
stable labor-management relations, for finality, and for consistency in contractual interpretation.
As stated by one arbitrator: “But where, as here, the prior decision involves the interpretation of
the identical contract provision, between the same company and union, every principle of
common sense, policy, and labor relations demands that it stand until the parties annul it by a
newly worded contract provision. 9 LA (BNA) 731 (McCoy, 1948), as cited in Hill & Sinicropi,
supra, at 391.

Under this evidence record the Grievant’s plea has little res judicata effect in this
proceeding. A neutral judge characterized the Grievant’s guilty plea as a “legal fiction,” 14 and I

 

18 The Grievant pled guilty to “Operation in Willful and Wanton Disregard of the Safety of Persons or Property with 2 or
more Priors (4511,20 M3)” after consulting with his Attorney. Mr. Fortney testified that he was present at court when the plea
was read. Significantly, the Grievant testified he did not have two priors (R. 248), which in my world takes the plea out of any
res judicata consideration regarding the Grievant’s ultimate culpability. As summarized by Mr. Jay Crook, Esq, Grievant’s
Attorney, in a letter to MG Steven Rhodes and Chief O Major Adam. II Stephen Leonati:

The final resolution [the misdemeanor guilty plea] came about as a result of a legal fiction. The prosecuting attorney
required that MSG Fortney plead to the equivalent to a misdemeanor of the third degree, The reckless operation with a
stipulation to two prior violations was the agreed-upon charge after months of negotiations. To be perfectly clear,
Master Sergeant Fortney did not have any previous convictions for reckless operation of a motor vehicle. The charge
was arrived upon to allow Master Sergeant Fortney to put an end to two years of uncertainty an-d allow him to
plead to a charge that did not include any allegations of the criminal taking of another’s life while at the same

28
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 29 of 36. PagelD #: 45

credit the declarations of Judge Sweeney who, in a letter to Stephen Rhoades, Brigadier General,
OHARNG, Commanding (UX 13 at 1), concluded:

As I am unaware of the civil lawsuit findings, I cannot comment on proximate cause or
foreseeability. However, it is questionable whether there was any breach of duty, as no
alcohol, drugs, speed, cell phone or tablet were at issue, per my understanding of the
evidence discovered. The plea arrangement took this case out of the Ohio Revised
Code Criminal section and amended it to an Ohio Revised Traffic Offense.

The plea and sentence were agreed to by the parties, and the plea appears to be a
legal fiction, as viewed from Mr. Fortney’s driving record with the Ohio Bureau of
Motor Vehicles.

Further Judge Sweeney wrote:

This Honorable Court does not understand how Mr. Fortney demonstrated a serious lapse
in judgment or discredited himself.

(UX 13 at 1).

While the matter in the judicial forum is not res judicata in the arbitral forum, still
the fact that the Grievant was not convicted of a crime, nor did he enter a plea to a crime, is
noteworthy and works in his favor. Accord: The King Company, 89 LA (BNA) 681 (Bard,
1987)(sustaining grievance of employee suspended for off-duty vandalism of co-worker’s
vehicle and lying during investigation, reasoning: “It cannot be stated too strongly that the results
of criminal proceedings submitted to an arbitrator whose selection and authority derive solely
from the provisions of the collective bargaining agreement are not binding upon the Arbitrator,
any more than are the findings of a commission authorized to make a determination as to
whether a discharged employee is entitled to unemployment benefits. The overwhelming body
of opinion is that the existence of criminal proceedings collateral to an arbitration hearing have
no necessary consequences in an arbitration). iS

 

time meeting the prosecution attorney’s requirement that Master Sergeant Fortney plead to a misdemeanor of
the third degree. The fact that the prosecuting attorney did not demand Master Sergeant Fortney plead to a criminal
act, the reckless operation charge is a violation of the traffic code, nor to admit to any culpability for the death of the
young boy who lost his life is a clear showing of the lack of confidence in the ability to convict Master Sergeant
Fortney. (R. 250-251; UX 13 at 28; emphasis in bold mine).
5 | doubt in the result in The King Company, a case submitted by the Union, represents the better weight of arbitral case
law, although the declaration regarding the effect what goes on in a criminal forum is representative of arbitral case law with
respect to claim preclusion as opposed to issue preclusion. See, Allen Vestal & Marvin Hill, Preclusion in Labor Controversies,
35 Oklahoma Law Review, pp. 281-372 (1982)(lead article).

29
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 30 of 36. PagelD #: 46

F. The Grievant’s Sterling Driving and Military Record, and Letters of Support from
Servicemen, Current and Past, is Relevant to a Remedy Consideration

Further supporting the Grievant’s case is his military record and reenlistment, even after
the accident. What an employee does on and off duty is relevant to a reinstatement decision,
especially after a serious accident that may call into question the employee's professionalism and
overall stability in decision making. To this end, Mr. Fortney was selected for retention “after 26
years for faithful and honorable service by recommendation of the Qualitive Military Retention
Board.”

I am allowed to take judicial notice of all things reasonable and known to most
individuals. '© Individuals of problematic character, as evidenced by immoral or criminal
conduct, would not be allowed to serve in any capacity in the military. Grievant produced
numerous recommendations regarding his military service and, notwithstanding the accident,
was permitted to reenlist. Although his military record is not dispositive of the grievance, it is
evidence of Grievant’s good character and devotion to duty, honor and country. More
importantly, it goes to the issue whether he can be a trusted and dedicated AT&T employee in
the future. Refreshing is it to read outstanding letters of reference by military colleagues and Mr.
Fortney’s influence on their lives. '’ See, Local Union 430, Utility Union of America & Ohio
Valley Electric Corporation, Kyger Creek Station, 2010 Labor Arbitration Lexis 61 (Langdon D.
Bell, 2010)(reversing termination of employee discharged for punching another employee;
interesting and significant here is the Arbitrator’s ruling that the administration of industrial
discipline cannot hang on a popularity contest involving the disciplined employee, “the instant
grievant was amenable and well-liked by his fellow bargaining-unit members and supervisors
alike.”)

Then there is the issue of the Grievant’s driving record. The evidence record indicates
that the Grievant is without any accidents or discipline during his 17-year career and none since
the issue in question. I credit the Union’s argument that based on his17-year record with AT&T
and thereafter, it is improbable that a similar accident will happen (See, Brief for the Union at 7).
This is not a case of an accident-prone employee who is a risk to the Company’s operations
or an employee who is a problem worker.

 

ip Judicial notice is a rule in the law of evidence that allows a fact to be introduced into evidence if the truth of that fact is

50 notorious or well known, or so authoritatively attested, that it cannot reasonably be doubted. Facts and materials admitted
under judicial notice are accepted without being formally introduced by a witness or other rule of evidence, and they are even
admitted if one party wishes to plead evidence to the contrary. See, Hill & Sinicropi, Evidence in Arbitration (1989)(second
edition)(discussing judicial notice).

u I have been hearing cases since 1976. The declarations regarding Mr. Fortney’s military leadership skills are “off the

curve” on the good side. Declarations such as “citizens are lucky to have this type of person serve the state” (Adam Yoho), “he
has put his soldiers and the needs of the OHARNG and Army above his own many times throughout his career” (Benjamin Kol)
and “I have never in my 13 years of service even seen an NCO, or leader, care for soldiers as much as MSG Fortney does. I
didn’t have to work about the wellbeing of our soldiers when he was around, because there was no way that a soldier wasn’t
being taken care when he was around” (Harvey Studer, Jr.) are impressive squared and indicative of a professional mindset,
important to the Grievant’s future endeavors.

30
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 31 of 36. PagelD #: 47

G. The Union’s Argument Regarding an Inadequate Investigation by the Company is
Rejected

What of the Union’s case involving the adequacy and fairness of the investigation?
Interestingly, the reporting services publish numerous cases where arbitrators have commented
on an employer’s investigation. See, e.g., Heritage Manor Health Care Center & United
Steelworkers of America, District 33, Local Union 7090, FMCS Case #93-08787, 1993 BNA LA
Supp. 102120 (Bard, 1993)(“A faulty and inadequate investigation often results in faulty and
inadequate proof, as is seen in this case. A thorough investigation many times can elevate
assumptions and suspicions to the status of proof, avoid reliance on hearsay and other
‘lightweight’ or ‘nonweight’ evidence.” Significantly, Arbitrator states: “Had the discussion
gone on prior to that time she would have been able to better adequately respond to these
charges. At no time was she given the right to confront her accusers during the investigative
process or to defend herself in any meaningful way. Had she been properly asked the Grievant
could have provided vital information to the Employer regarding the background of what
occurred, who initiated conversations, and what had occurred with nursing assistant prior to the
first conversation between the patient and the Grievant.”); Jn The Matter of Arbitration Between
Union and Employer (Discharge of E)[number redacted], 2014 BNA LA Supp. 165756
(McEneaney, 2014)(sustaining termination; Arbitrator points out that the grievant was allowed to
give her side of the story many times prior to her dismissal); King Soopers, Inc. & United F ood
and Commerical Workers Union, Local 7, 88 BNA LA 254, 262-263 (Sass, 1985)(investigation
should have included early communication with the grievant to obtain her side of story;
Arbitrator also points out that “an investigation, to be worth anything, must consider and
uncover evidence on both sides of an issue, not just one side.”); Employer and Service
Employees Union, Local ___ [number redacted], 2011 BNA LS Supp. 149367 (McGinnis,
2011)(stating “A fair investigation must also be a thorough, fair and objective investigation.”);
Police Association, State Coalition of Police, Local ___ and Employer [number redacted], 2012
BNA LA Supp. 149114 (Boulanger, 2012)(case dealing with an officer’s failure to conduct a
proper investigation; Arbitrator notes that officer/grievant was accorded opportunity to present
his side of story before termination decision was made, concluding “Town officials considered
grievant’s input before it disciplined him.”); United States Postal Service & National
Association of Letter Carriers, 89 BNA LA 495 (Dennis Nolan, 1987)(‘“There is simply no
excuse for failing to seek the employee’s side of the story before discharge.” Arbitrator
concludes that employer owed the employee “at least a chance to defend himself.”); City of
Pharr, Texas & Combined Law Enforcement Association of Texas, 127 BNA LA 1025 (Jennings,
2010)(outlining three requirements for a fair investigation: “(1) the investigation must normally
be conducted before the disciplinary decision is made; (2) the employee under investigation
should be suspended with the understanding that if found innocent, the employee will be restored
to his/her job with full pay for all lost time; and (3) the actual investigation must be conducted in
an objective manner in which relevant information is not excluded.”); AFSCME, Local 536 &
City of Chisholm, 1993 BNA LA Supp. 114664 (Neigh, 1993)(reinstating employee, concluding
that employer’s treatment was employee was “unconscionable”; Arbitrator declares: “Common
decency requires some effort to ascertain the facts and circumstances before taking such a drastic
step as assuming that an employee has voluntary quit.”); Marlo Graphics , Inc. & Graphic

31
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 32 of 36. PagelD #: 48

Communications International Union, Local 505-M, 1997 BNA LA Supp. 104063 (Draznin,
1997)(‘“Due process, including prior notice, an opportunity to be heard and a perception of
fairness, is inherent in the concept of just cause. An investigation is useful for more than fact
finding. It allows all involved parties to an incident to provide input to management to remove
possibilities of arbitrariness and insure that the resulting discipline can be made to ‘fit the crime’
One of the things an investigation also does is notify everyone that some disciplinary action
relating to the given incident is being considered. Although it doesn’t cushion the blow,
necessarily it does at least give a little warning that one might come. It also often serves to
justify an extended period between an incident and a determination of disciplinary action.”), /L
FOP Labor Council & Christian County Sheriff's Department, 2001 BNA LA Supp. 114886
(Winton, 2001)(reinstating grievant police officer, finding investigation faulty. Arbitrator
reasons: “The County’s handling of this termination is faulty in a number of ways. It did not
allow a Union representative to be present when the grievant was discharged; it did not really do
a pre-discharge investigation and discuss with the Grievant and allow him to reply; and it did not
follow progressive discipline as it is commonly known as it is specifically noted in the
contract.”). An employer that does not include a statement from the grievant, or the opportunity
to make a statement, before imposing discharge almost always results in a ticket back to work for
the grievant. This is not Marvin Hill’s sense of his own notion of industrial justice but, as
indicated in the above citations, reflects the better weight of arbitral authority.

To AT&T’s credit, the Company ascertained Mr. Fortney’s version of the facts
before electing to terminate his employment. Moreover, the Company sent Ron Williams
to investigate, although his results were anything but exhaustive by the Union’s standards
(his 35 minutes on the scene is problematic)(R. 46). Still, the Union cannot be faulted for
pointing out that it appears that management relied excessively on the police report. 18

While the company’s investigation could have considered other theories, especially
of causation, as well as the Union’s concerns with obstructions and Ms. Saag
culpability, I don’t see the company’s investigative efforts as requiring a decision for Mr.
Fortney on this basis only. It is not at all uncommon for employers to rely extensively on
police reports, especially public-sector employers. I see no infirmity in the Company’s
investigative efforts in this case.

H. The Union’s Disparate Treatment Argument is Rejected

Finally, without comment or discussion, I reject the Union’s contention that the
Company engaged in disparate treatment, as that term is traditionally used, regarding its
treatment of the Grievant.

 

aa I arbitrate police and firefighter cases, and this much is clear black letter law: once police reports are generated,

everyone relies on them — other police departments, plaintiffs, defendants, insurance companies, and media personnel. Hearsay
objections are not sustained even though, technically, what is in the report is lots of hearsay (statements of witnesses, for
example). I find no infirmity in the Company’s reliance on a police report.

32
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 33 of 36. PagelD #: 49

Summary and Final Observations
Where does this evidence record leave the Grievant?

In its lengthy Brief, Counsel for the Company points out that “consistent with the
discretion afforded under the Manager’s Guide to escalate discipline based on the severity of an
offense, Ms. Terra Todd and Mr. Richard Plant determined dismissal was warranted because in
their view “the Grievant’s preventable MVA resulted in a fatality and another serious injury.”
(Brief for the Company at 14).

ee.

Management cites Mr. Plant’s “talking points” summarizing its policies the Grievant
arguably violated by what management characterized as “his grossly negligent misconduct.”
They are as follows:

(1) TFS Technician Expectations;
(2) EH&S policies (delineated in the Manager’s Guide), and
(3) COBC (R. 128, 135; JX 3; CX 5).

Mr. Plant summarized the findings underlying the SPT decision, i.e., the Grievant “was
driving his Company vehicle on Green Road, he left the road, based on the evidence in the police
report, and [] the AP report, struck the baby, killing the child and gravely injur[ed] the mother.”
See, Brief for the Company at 15. Mr. Plant then read his talking points verbatim, summarizing
the policy violations:

2017 TFS (Technical Field Services) Technician Expectations
(Citing CX 6]: Page 1, #14: “Employees must follow all defensive driving expectations,
including but not limited to, reporting to work, driving on company business or driving a

company vehicle while under the influence of alcohol or any drug is forbidden.” (The
drug/alcohol part does not apply, but following all defensive driving expectations does apply.)”

Page 5 (under the heading of Make Environment, Health and Safety a Priority): “Follow all
EH&S policies and guidelines.” This refers us back to the Defensive Driving Job Aid and the
class Fortney completed. Under this same heading, #5 states; “Drive Defensively.”

Under Safety (Manager’s Guide)

Preventable Accident is defined as when: “The employee failed to follow a company policy,
practice procedure and/or the law in cases of motor vehicle accidents for which discipline is
commonly imposed in the absence of an accident or did not take clearly reasonable steps to avoid
hazards when failure to take such steps would commonly result in discipline in the absence of an
accident. The violation of policy and/or law is either willful disregard or a negligent act.

COBC Violation
Page 3 of 11 on the 2017 COBC:

33
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 34 of 36. PagelD #: 50

[Citing CX 8]: Under the heading of “We create a safe and secure place to work,” it states “the
importance of working safely has been a part of our heritage for over a century. We promote
safety to protect our workforce and our customers. When safety is at issue, we take reasonable
precautions to safeguard the public, as well as our employees and customers.”

Under the section on Reporting On and Off Duty Misconduct; it states, “employees should strive
to avoid misconduct that could impair work performance or negatively affect the Company's
reputation or business interests. Regardless of whether it is covered by the reporting
requirements below, fraudulent or other unlawful misconduct committed on or off the job that
could effect the Company or an employee's work may provide grounds for disciplinary action up
to and including termination. (See, CX 5; R. 129-30, 133, 136-37; CX 4-8; Briefat 16). IP

Tarra Todd testified as to the Company’s emphasis on safety, that employees are
instructed to do one thing, pay attention to the task at hand “and focus on that one thing, whether
its driving, that’s their primary job at the time, if it’s climbing a ladder, that’s the only job they
have at the time. Safety is my number one priority.” (R. 178). Todd correctly noted that the
Company has the right to escalate discipline based on the severity of what happens (R. 180). “If
something is severe enough and the circumstances call for it, we can escalate.” (R. 180-181).
Todd ebalarated that based on the severity of the Grievant's accident “‘and the negligence of Dan
when he was driving and the fact that it resulted in a death, I did not think it was layering, |
thought it was a severe enough infraction that it required us to terminate.” (R. 183). She
indicated it did not matter to her where the victim was standing when the accident took place (R.
183). In her words “Whether you are standing in the street or not, you should avoid any person
that you see.” (R. 183). She continued to treat the accident as a res ispa case: “If he had done
nothing wrong, this wouldn’t have happened. A child died. Something was done wrong. He
mentioned that he doesn’t really recall what happened, which is a concern, you know. That
would make me think that something happened that wasn’t right.” (R. 184), Ms. Todd
continued to maintain “this showed negligence. It was more than a traffic ticket.” (R. 185). Her
concern, she declared, was “if he doesn’t know what happened, how would we prevent it from
happening again?” (R. 185). Todd denied getting any pressure to terminate for racial reasons
(R. 185).

Asked if this was an easy decision for her, she responded “No, not at all.” (R. 186). Her
explanation is noteworthy:

My heart went out to Dan. I don’t believe that Dan went out that day and
decided, you know, to have this happen. Dan’s history with the company, his remorse,

 

19 As outlined in the Company’s Brief at 16:

The Union asserted several responsive claims in an effort to mitigate discharge. Its main claim was that “the
standard discipline, per the Manager’s Guide [], is a written warning [and a] one day [suspension].” (R. 140). The
Union representatives conceded at the Dismissal Pancl that the Company “could escalate if [it] want{ed],” but claimed
termination was not warranted. (R. 140). The Union also asserted termination was not appropriate based on its
speculation that Ms. I “could have been” standing in the street at the time of the accident and not on the
driveway’s apron. (Ir. 139).

34
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 35 of 36. PagelD #: 51

his history with the armed forces, his service to the country, the letters he showed us, you
know, it was just a really sad circumstance, but with that being said, I personally owe it to
the public, to our customers, and to our employees, to provide as much safety as I
possibly can in my control. And I didn’t, and don’t believe that having Dan driving a
vehicle or, you know, working here is doing that (R. 186).

Mr. Todd testified she was unaware of any such cases in her 19 years with the Company
where an employee driving a company vehicle resulted in a fatality (R. 187).

Direct and significant evidence that at all times the Company treated this case like a res
ispa case (‘the thing speaks for itself”), is an exchange between counsel for the Union and Ms.
Todd:

Q. [By Mr. Passalacqua]: What did he do that was negligent? Aside from
having the accident?
A. [By Ms. Todd]: He hit a child and mother.

Q. Aside from that. What action did he do that was negligent?
A. T understand what you’re asking, but that is what he did that was
negligent. There is no besides that. That’s what he did.

Q. Understanding that this is a horrible accident, do you believe that sometimes
no matter how much you — how hard you try, accidents do, on occasion, happen?
A. Yes (R. 187-189). *°

 

x A last note is in order. There is a parallel here to DUI cases. Two individuals drive a car while intoxicated. One is
stopped for speeding and the other in involved in an accident involving the death of a passerby. The speeding person is allowed
to enter court supervision (on a first offense) with no consequence, while the other individual goes to jail. The infirmity, the
offending conduct, is driving while under the influence, notwithstanding the end result. The offenses are arguably the same. Our
legal system, however, treats the two cases differently based on the result. And with good cause.

Aside from the results of Mr. Fortney’s accident, the Company never outlined exactly what the Grievant did wrong the
day of the accident. He wasn’t drinking or otherwise under the influence, on a phone or an iPad, speeding, or operating his
vehicle in a reckless manner, What Ms. Todd and AT&T point to are the results of the accident —a dead infant and injured
mother, concluding that Mr. Fortney must be at fault because in Ms. Todd’s words: “he hit a child and mother” and “that is what
he did that was negligent.” (R. 188). And I get where they are coming from, except it ignores the fact that, just maybe, Mr.
Fortney was doing everything correctly that September day and just maybe Ms. GE 2s 101 paying attention to her
surroundings that day. To her credit even Ms, Todd conceded the point on cross examination:

Q. Has there ever been times in your time that you have supervised individuals driving that people have had
accidents that was found to have been preventable where the technician did everything right, didn’t violate the policy,
and no actions were taken?

A. Yeah. (R. 190).

It is difficult to conclude the Grievant was operating his vehicle in an unsafe manner, or was otherwise not attentive,
independent of the tragic results, although the Grievant’s inability to explain with specificity what happened really placed the
Company between Ahab and his white whale.

35
Case: 1:21-cv-00635 Doc #: 1-1 Filed: 03/19/21 36 of 36. PagelD #: 52

To his credit Mr. Fortney recognized that some discipline was appropriate (presumptively
under the above outlined mandates), but not a permanent separation. I agree. Although this
evidence record cannot support a finding of gross or criminal negligence, there is enough in the
record to support a disciplinary suspension, but not a termination. See especially, Akron Beacon
Journal Publishing Company, 85 LA (BNA) 314 (Lawrence Oberdank, 1985) and Akron Beacon
Journal Publishing Co. & Newspaper Delivery Drivers, Local 473, IBT, 85 LA (BNA) 314
(Lawrence Oberdank, 1985)(discussed supra at 19; both cases resulting in reversal of
terminations).

For the above reasons the following award is issued:

L AWARD

The grievance is sustained in part and denied in part. The Grievant’s discharge is
converted to a 60-day suspension. Mr. Fortney will otherwise be made whole and reinstated to
his former position or similar employment at AT&T Cleveland, Ohio, with make whole relief,
less the time lost from a suspension, and less any interim earnings and income received from
unemployment.

Jurisdiction is retained in the event the parties are in dispute as to what is owed the

Grievant.
~ «
Dated this 21st day of January, 2021, at AVIV \

DeKalb, IL, 60115.
Marvin Hill,

Arbitrator

 

36
